Citation Nr: 1119400	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  10-08 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to July 2002.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that denied the benefit sought on appeal.

The Veteran appeared at a Board hearing via video teleconference in October 2010 before the undersigned.  He also appeared at a local hearing before an RO decision review officer in October 2009.  Transcripts of both hearings are associated with the claims file.

A March 2010 rating decision increased the ratings for bursitis of the left and right retrocalcaneals from 20 to 30 percent each, effective October 2009.  Later that month the Veteran expressed disagreement with the effective date of the increases.  A July 2010 rating decision denied an earlier effective date.  A March 2010 VA Form 119, Report of Contact, notes that, after explanation by a VA employee, the Veteran indicated he did not desire to pursue an appeal of the issue of an earlier effective date for the increased ratings.  The Veteran confirmed that he did not intend to appeal the effective dates.  See Board Transcript, p. 7.  His testimony is deemed as a withdrawal of the notice of disagreement.  See 38 C.F.R. § 20.204 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND
A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  At his Board hearing the Veteran testified that his hemorrhoid disability had worsened in that he was now experiencing increasing bleeding and pain and the hemorrhoids had also increased.  He indicated that he observed blood leaking from the rectum and had to change his underwear due to such episodes about twice a week.  His most recent examination was in March 2010.  The report of that examination shows that the Veteran only noted blood in the rectum after cleaning himself following a bowel movement and there was no evidence of bleeding on examination.
Accordingly, this case is REMANDED for the following:
The Veteran should be afforded a VA examination to evaluate the severity of the service connected hemorrhoids.  The claims folder should be reviewed, and the examiner should note such review in the examination report or addendum.

The examiner should note all symptomatology associated with hemorrhoids; whether they are large or thrombotic, whether there is excessive tissue; and whether there is persistent bleeding, secondary anemia or fissures.  These findings are needed to rate the disability in accordance with the schedular rating criteria.

2.  If the appeal is not fully granted, the agency of original jurisdiction should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




